Case 2:17-cv-00648-JES-NPM Document 142 Filed 07/10/20 Page 1 of 6 PageID 755



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

ABDUL HAKEEN JAHMAL NASEER
SHABAZZ aka Owen D. Denson,
Jr.,

            Plaintiff,

v.                                    Case No:   2:17-cv-648-FtM-29NPM

MARK S. INCH,         Secretary,
Florida D.O.C.,

            Defendant.


       ORDER GRANTING MOTION FOR TEMPORARY RESTRAINING ORDER

      This matter comes before the Court on Plaintiff’s Motion for

Temporary Restraining Order filed on July 7, 2020.                   (Doc. #140,

Motion).      Plaintiff attaches his affidavit in support of his

Motion.      (Doc.    #140-1).     Plaintiff     moved    for   a    Preliminary

Injunction the same day.         (Doc. #141).      Plaintiff, an inmate in

the Florida Department of Corrections (DOC), has pending a Fourth

Amended     Complaint    seeking   injunctive      and    declaratory      relief

challenging the DOC’s grooming policy under the Religious Land Use

and Institutionalized Persons Act (“RLIUPA”), 42 U.S.C. § 2000cc-

2000cc-5.     See generally (Doc. #138).         Plaintiff alleges he has

exhausted    his     administrative    remedies.         (Id.   at    3,   ¶   8).

Plaintiff seeks a restraining order enjoining DOC official from

enforcing or threatening to enforce DOC’s grooming policy to allow

Plaintiff to maintain a fist-length beard, not to exceed four
Case 2:17-cv-00648-JES-NPM Document 142 Filed 07/10/20 Page 2 of 6 PageID 756



inches until Plaintiff can be heard on his Motion for Preliminary

Injunction.     (Doc. #140 at 11). Plaintiff points out the Court had

granted a temporary restraining order, which expired.                 See (Docs.

#22, #71).      Having reviewed the Motion, Plaintiff’s affidavit,

Plaintiff’s Fourth Amended Complaint, and the record, the Court

finds grounds to grant Plaintiff a temporary restraining order.

      Because a temporary restraining order is an extraordinary

remedy, the movant       must establish the following four criterion:

(1)   a    substantial   likelihood     of    success   on   the    merits,    (2)

irreparable injury if the relief is not granted, (3) the issuance

of    an   injunction    would    not    substantially       harm    the     other

litigant(s), and (4) the injunction is not adverse to the public

interest.     Long v. Sec’y, Dep’t of Corrs., 924 F.3d 1171, 1176

(11th Cir. 2019).        The same factors govern the issuance of a

preliminary injunction.        See Swain v. Junior, No. 20-11622-C, 2020

WL 2161317, at *3 (11th Cir. May 5, 2020) (citing Wreal, LLC v.

Amazon.com,     Inc.,    840   F.3d     1244,   1247    (11th      Cir.    2016)).

Recognizing that such requests “are not uncommon in federal court

and sometimes involve decisions affecting life and death,” such

relief may not be granted “unless the [movant] establishes the

substantial likelihood of success criterion.”                 Schiavo ex rel.

Schindler v. Schiavo, 403 F.3d 1223, 1226 (11th Cir. 2005).                   The

Eleventh Circuit has held that issuing a temporary restraining

order “is the exception rather than the rule.”               Siegel v. LePore,



                                      - 2 -
Case 2:17-cv-00648-JES-NPM Document 142 Filed 07/10/20 Page 3 of 6 PageID 757



234 F.3d 1163, 1176 (11th Cir. 2000) (quoting Texas v. Seatrain

Int’l, S.A., 518 F.2d 175, 179 (5th Cir. 1975)).                        With these

parameters in mind, the Court considers Plaintiff’s Motion.

      Plaintiff has been incarcerated in the DOC since 1977 and is

not a member of a gang.        (Doc. #140 at 2-3).        Plaintiff states he

is a devout Sunni Muslim and a “fundamental requirement of [his]

sincerely held faith” requires he “grow a beard to at least a fist-

length      (approximately    4     inches).”    (Doc.    #140-1,        ¶¶   3-4).

Plaintiff’s fundamental religious belief contravenes the DOC’s

grooming policy in the Florida Administrative Code, Chapter 33-

602.101, which requires inmates to be clean shaven or grown and

maintain a maximum half-inch beard.           (Doc. #140 at 2).         He alleges

the   DOC    grooming    policy     substantially   burdens       his    religious

beliefs because he is subject to disciplinary action, including

solitary confinement if he refuses to follow DOC’s grooming policy.

(Id. at 3).        Also, Plaintiff claims he has been subject to

retaliation and punishment for grieving the grooming policy and

has been forced to shave with clippers without a guard on several

occasions, which resulted in his beard being shaved “down almost

to the skin.”     (Doc. #140-1, ¶¶ 5-8).

      Inmates    retain     their    First    Amendment    free    exercise      of

religion rights.        Cruz v. Beto, 405 U.S. 319 (1972).          A prisoner’s

request for a religious accommodation must be based on a sincerely

held religious belief and not motivated by other factors.                       See



                                      - 3 -
Case 2:17-cv-00648-JES-NPM Document 142 Filed 07/10/20 Page 4 of 6 PageID 758



Hobby Lobby v. Burwell, 134 S. Ct. 2751 (2014).                To rule on this

Motion, the Court accepts Plaintiff’s sworn declarations as to his

religious beliefs.

      The   RLIUPA    “provide[s]    greater      protection    for    religious

exercise than is available under the First Amendment.”                  Holt v.

Hobbs, 135 S. Ct. 853, 859 (2015) (quotation marks and citations

omitted).     In Holt, the Supreme Court held the Arkansas Department

of Corrections’ grooming policy violated RLIUPA insofar as it

prevented the plaintiff from growing a one-half inch beard in

accordance with his religious beliefs.             Id. at 867.       An analysis

as to whether Shabazz can prevail on his RLUIPA requires a “focused

inquiry.”      Id. at 863. Applying the “individualized, context

specific inquiry” required by Holt in a RLIUPA claim requires DOC

“to demonstrate that application of the grooming policies to

[Shabazz] furthers its compelling interests.”            Smith v. Owens, 848

F.3d 975, 981 (11th Cir. 2017).

        The Court finds at this stage Plaintiff has demonstrated a

likelihood of success on the merits under the RLIUPA and takes

judicial    notice    that   its   sister    court,   after    an    evidentiary

hearing, found DOC’s grooming policy violative of RLIUPA as to

another Muslim inmate.        Sims v. Inch, 400 F. Supp. 3d 1272, 1280

(N.D. Fla. 2019) (“The Department has not shown that prohibiting

[Sims] from growing a fist-length beard and trimming his moustache

is   the    least    restrictive    means    of   furthering     a    compelling



                                     - 4 -
Case 2:17-cv-00648-JES-NPM Document 142 Filed 07/10/20 Page 5 of 6 PageID 759



government interest.”); see also Ali v. Stephens, 822 F.3d 776,

794 (5th Cir. 2016)(affirming district court grant of preliminary

injunction for claim brought under RLIUPA and permitting inmate’s

request    for    a   fist-length   beard        not    to    exceed    four   inches).

Plaintiff repeatedly is forced to choose between adhering to his

religious tenets or being subjected to disciplinary action.                          Thus,

the Court finds the potential harm to Plaintiff is outweighed by

any potential harm to Defendant.                 The Court cannot conceive how

requiring DOC to forego enforcement of its grooming policy to a

single inmate is contrary to public policy, especially in a case

involving    First     Amendment    rights.            “The   promise    of    the   free

exercise of religion enshrined in our Constitution . . . lies at

the heart of our pluralistic society.”                   Bostock v. Clayton Cty.,

Georgia, 140 S. Ct. 1731, 1754 (2020).                 Given Plaintiff’s indigent

status, the Court will not require Plaintiff to post a bond.

      Accordingly, it is hereby

      ORDERED:

      1. Plaintiff’s Motion for a Temporary Restraining Order (Doc.

          #140)   is    GRANTED    and    Defendant,          Defendant’s      officers,

          agents, servants, and employees are enjoined from enforcing

          the grooming policy in Chapter 33-602.101, Fla. Stat.

          against Plaintiff to the extent that Plaintiff shall be

          permitted to maintain a fist-length beard of at least four

          inches.      Plaintiff shall not be subject to any disciplinary



                                         - 5 -
Case 2:17-cv-00648-JES-NPM Document 142 Filed 07/10/20 Page 6 of 6 PageID 760



         measures for violating the grooming policy while this Order

         still is in effect.

      2. The temporary restraining order will remain in place for a

         period of FOURTEEN (14) DAYS from the date of this Order,

         and the requirement for a bond is waived.

      DONE and ORDERED at Fort Myers, Florida, this             10th    day

of July 2020.




SA: FTMP-1
Copies:
Counsel of Record




                                   - 6 -
